Citation Nr: 1607222	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  06-12 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity prior to September 24, 2009, and in excess of 20 percent thereafter.

2.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity prior to September 24, 2009, and in excess of 20 percent thereafter.

3.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.

4.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to January 24, 2013.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran has verified active service from July 1966 to August 1972 with approximately one year, 10 months unverified prior service.  This matter originally came before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi in which the RO denied increased disability ratings for the Veteran's service-connected diabetes mellitus and peripheral neuropathy of the upper and lower extremities.  In addition, the RO denied the appellant a TDIU.  Thereafter, the RO referred the case to the Board for appellate review.

In July 2006, the Veteran testified before the undersigned Veterans Law Judge, seated in Washington, D.C.  

In a January 2008 decision, the Board evaluated the Veteran's claims and denied the Veteran's requests for increased ratings.  In that same decision, the Board denied the Veteran's request for a TDIU.  The Veteran appealed the Board's January 2008 decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  In a January 2009 order, the Court partially vacated and remanded the Board's January 2008 decision in light of a Joint Motion for Partial Remand (JMR) submitted by the parties.  In doing so, the Court dismissed the issue of entitlement to an increased disability rating in excess of 20 percent for diabetes mellitus with mild retinopathy as the appellant elected not to pursue this matter on appeal.  

Pursuant to the JMR, the Board remanded the claims for additional development in June 2009.

In a June 2010 decision, the RO granted increased ratings of 20 percent for peripheral neuropathy of the right and left lower extremities from September 24, 2009.  The issues have been recharacterized accordingly.  In a July 2013 rating decision, a 100 percent combined schedular evaluation was awarded based on additional compensation awards, effective from January 24, 2013. 

The Board notes further that although the RO issued a statement of the case in July 2013 and a subsequent supplemental statement of the case that included the issues of increased ratings for right and left lower extremity peripheral vascular disease, coronary artery disease and diabetes mellitus, as well as the issues of service connection for chloracne and gastroesophageal reflux disease, the record on appeal contains no substantive appeal on these issues.  Thus, the Board declines jurisdiction over them and they are referred back to the RO for any appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA examination for his peripheral neuropathy was dated in January 2012.  Additionally, no VA or private treatment records have been added to the file since April 2013.  According to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  This examination must be sufficiently contemporaneous so as to assess the current nature, extent, and severity of the Veteran's service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  As it has been a significant number of years since the Veteran was last evaluated and because the Veteran's peripheral neuropathy may have worsened (see, e.g., February 2013 Central Nervous System and Neuromuscular Diseases VA examination), another examination must be conducted to ascertain the current severity of his peripheral neuropathy of the upper and lower extremities. 

The issue of entitlement to a TDIU is inextricably intertwined with the rating issues and must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when a decision on one issue would have a 'significant impact' on a veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any VA medical records not already of record pertaining to the treatment of the Veteran for peripheral neuropathy, including that provided after April 2013.

2.  Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his bilateral upper and lower extremity peripheral neuropathy.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  Any indicated tests should be accomplished.

The examiner must provide all findings, along with a complete rationale for any expressed opinions in the examination report.  If any provided opinion is expressed in speculative terms, the examiner must provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




